Citation Nr: 0825812	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-38 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 29, 
2004 for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


M. Carsten, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and assigned a 0 percent evaluation effective October 29, 
2004.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by level I 
hearing in both ears.

2.  The veteran's original claim for service connection for 
hearing loss was received October 29, 2004, and there is 
nothing in the record prior to this date that could be 
construed as an informal claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2007).

2.  The criteria for an effective date earlier than October 
29, 2004 for the grant of service connection for bilateral 
hearing loss are not met as a matter of law.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.303, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claims for a higher disability rating and 
an earlier effective date are "downstream" issues in that 
they arose from the initial grant of service connection.  
Prior to the rating decision granting service connection, the 
RO issued notice letters in November 2004 and January 2005, 
which advised the veteran of the evidence and information 
needed to substantiate his original claim for service 
connection.  The letters further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  Letters 
dated in March and April 2006 advised the veteran as to the 
basis for assigning both disability ratings and effective 
dates, and explained the type of evidence necessary to 
substantiate claims for a higher evaluation and/or an earlier 
effective date.  The claims were readjudicated by SSOC's 
dated in April 2006 and March 2007.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the veteran's claim for service connection.  22 Vet. App. 37 
(2007).

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and VA 
medical records are in the file.  Private medical records 
from Dr. Ehrhard and records from the Social Security 
Administration (SSA) were also obtained.  The veteran has not 
identified additional records that need to be obtained.  

VA also provided the veteran with an examination in May 2005.  
The Board notes that this examination did not include 
required speech discrimination scores, but such scores were 
subsequently obtained from that examiner in September 2005.  
The veteran most recently underwent an examination for rating 
purposes in February 2007, which provided the necessary 
audiological results and speech discrimination scores.  

On review, the Board finds the examination reports adequate 
upon which to base a decision with regards to this claim.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected bilateral hearing loss since he was last examined.  
See 38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection are not in 
dispute.  As discussed above, the Board believes that 
resolution of the appellant's appeal on the effective date 
issue is dependent on interpretation of the regulations 
pertaining to the assignment of an effective date.  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance could have aided him in 
substantiating the claim; thus, VA has no further duty to 
notify him of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103A.  Consequently, the Board further 
finds that any deficiency in not providing notice as to the 
effective date element is moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II. Analysis

The veteran reports that his hearing is worsening and 
essentially contends that the noncompensable evaluation does 
not adequately reflect the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2007).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

On VA examination in May 2005, puretone thresholds were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
45
50
LEFT
25
25
45
50

The average decibel loss was 36 for each ear.  Speech 
recognition scores (based on the examiner's September 2005 
report) were 100 percent for each ear.  

On subsequent VA examination in February 2007, puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
50
75
LEFT
25
35
50
55

The average decibel loss was 42.5 for the right ear and 41.25 
for the left ear.  Speech recognition scores were 92 percent 
for each ear.  

Although private medical records and VA outpatient records 
document the veteran's complaints of hearing loss, these 
records do not contain audiometric findings sufficient for 
rating purposes.

Considering the results of the above examinations and with 
application of the rating schedule, the veteran has no more 
than level I hearing bilaterally, corresponding to a 0 
percent evaluation.  There is no evidence of an exceptional 
pattern of hearing impairment.  

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  However, at no time 
during the pendency of this appeal has the veteran's service-
connected hearing loss been more than 0 percent disabling.  
As such, a staged rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the claim for 
a compensable evaluation for service-connected bilateral 
hearing loss, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2007).

Earlier effective date

The veteran's original claim for service connection, to 
include bilateral hearing loss, was received on October 29, 
2004.  Service connection for hearing loss was granted 
effective this date.  As will be discussed below, the veteran 
has not asserted that he filed a formal or informal claim of 
service connection prior to October 29, 2004.  Rather, the 
veteran contends that since his hearing loss is service 
related, it should be granted back to the date of discharge.  

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2007).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2007).

In determining whether the veteran is entitled to an earlier 
effective date, the Board must consider whether he filed an 
informal claim for service connection for hearing loss prior 
to the assigned effective date of October 29, 2004.  However, 
review of the claims folder fails to reveal any prior 
communication from the veteran or his representative that 
could be construed as indicating intent to seek or apply for 
entitlement to service connection for bilateral hearing loss, 
and neither the veteran nor his representative have put forth 
that any such communication exists.

Accordingly, there is no legal basis for an effective date 
earlier than October 29, 2004 for the grant of service 
connection for bilateral hearing loss and the claim must be 
denied.  In fact, as there is no dispute as to the underlying 
facts, this is a case in which the law is dispositive, and 
the Board finds that the appeal must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Entitlement to an effective date earlier than October 29, 
2004 for the grant of service connection for bilateral 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


